                    Case 1:20-cv-05441-KPF Document 10-1 Filed 07/17/20 Page 1 of 3

                                                                                                                                      At     an IAS        Part      of the      Supreme          Court
                                                                                                                                    of the        State       of New          York,      held    in and
                                                                                                                                            for   the     County         of New          York         at the
                                                                                                                                Courthouse                located        at 60        Center     Street,
                                                                                                                                                        New     York,         New       York     on the

                                                                                                                                                               day      of                       , 2020



 Uniformed                  Fire     Officers             Association;                 Uniformed                                Index         No.:

 Firefighters                Association                  of    Greater           New         York;
                            Officers'
 Correction                                    Benevolent                  Association                   of the

 City        of New           York,          Inc.;        Police         Benevolent
                                                                                                                                                 [PROPOSED]                   ORDER
 Association                 of the                    of New                                      Sergeants
                                          City                            York,        Inc.;                                                      TO SHOW                    CAUSE
 Benevolent                  Association;                 Lieutenants                Benevolent

 Association;                  Captains              Endowment                    Association;                and
 Detectives'
                             Endowment                    Association,


                                          Petitioners/Plaintiffs,


                -against-



 Bill        de Blasio,             in his      official            capacity           as Mayor               of   the

 City        of New           York;          the     City        of New            York;          Fire

 Department                  of the       City         of New             York;        Daniel            A.

 Nigro,          in his        official         capacity                as the     Commissioner                      of

 the     Fire        Department                of the          City       of New            York;         New
 York         City         Department                of     Correction;               Cynthia             Brann,
 in her         official           capacity          as the          Commissioner                     of the

 New          York         City      Department                    of    Correction;               Dermot           F.

     Shea,     in his        official         capacity              as the        Commissioner                     of

 the     New          York         City       Police           Department;                  the    New         York

 City        Police         Department;                   Frederick              Davie,           in his

 official           capacity            as the       Chair           of the       Civilian

 Complaint                 Review            Board;            and       the     Civilian

 Complaint                 Review            Board,


                                          Respondents/Defendants.




                Upon         reading           of the          annexed             Verified           Petition/Complaint                          and     supporting            exhibits,       its



accompanying                      Memorandum                        of    Law       and       supporting                exhibits,          the    Affirmation                of Andrew          Quinn


in    Support          of     Emergency                   Relief,         dated        July        14,    2020,           and   the        Affirmation            of Anthony             P. Coles,


dated        July      14,     2020,          and      sufficient              cause        being         alleged,          it is hereby:
                  Case 1:20-cv-05441-KPF Document 10-1 Filed 07/17/20 Page 2 of 3




                ORDERED                     that     the     Respondents/Defendants                                  ("Respondents")                        show         cause          before      this



Court,         at IAS         Part                 of the         Courthouse                 located          at 60        Center            Street,      New       York,          New           York         on


the                  day     of                                   , at 9:30        am of that               day,      or as soon               thereafter          as counsel               can     be



heard,         why         an Order          should         not       be made           pursuant              to CPLR              § 6301,             on behalf         of


Petitioners/Plaintiffs                       ("Petitioners")                  Uniformed                Fire        Officers             Association,              Uniformed


Firefighters               Association              of     Greater         New         York,        Correction                   Officers          Benevolent                 Association                of


the     City      of New            York,       Police         Benevolent                 Association                 of the        City        of New           York,          Inc.,      Sergeants


Benevolent                 Association,              Lieutenants               Benevolent                   Association,                 Captains           Endowment                     Association,

         Detectives'
and                                Endowment                 Association,                 preliminarily                   restraining              Respondents,                  and       those        acting


in concert            with         them,      from         publicly           disclosing            any        records           concerning                disciplinary                 matters


against          individual            New         York       City        police        officers,            firefighters,               and       corrections            officers           that       are



non-final,            unsubstantiated,                     unfounded,              exonerated                 or resulted               in    a finding          of not          guilty


("Unsubstantiated                      and      Non-Final                Allegations"),                 or that           regard         settlement              agreements                entered            into


prior     to June            12,     2020.


                IT    IS     FURTHER                     ORDERED                    that      pending              the     hearing            scheduled            above           for     the



preliminary                injunction,             a temporary                restraining              order        is hereby                issued      restraining              Respondents,


and      those        acting         in concert            with       them,        from       publicly              disclosing               any       records      concerning


Unsubstantiated                      and     Non-Final              Allegations               or settlement                     agreements               entered         into      prior         to June



12,     2020;


                IT    IS     FURTHER                     ORDERED                    that      service          of     a copy            of this        Order       to    Show            Cause          and


the     papers         on which              it is based,           on     or before                                                         , 2020,       by    email          correspondence


to the         designated             service        e-mail           address          for    the   New            York          City        Law        Department



(serviceECF@law.nyc.gov),                                    together           with         delivery          by        mail      of    a hard          copy      of those              same




                                                                                                        2
                  Case 1:20-cv-05441-KPF Document 10-1 Filed 07/17/20 Page 3 of 3




documents              to the      Law         Department's                 main       office         at 100        Church        Street,         New     York,             NY      10007,

                                                                                                 Respondents'
shall     be deemed               good        and       sufficient          service       on                                  counsel;


                IT    IS   FURTHER                      ORDERED                 that     Petitioners             are    permitted            to   serve         expedited


document              discovery          requests,              limited       to no     more          than     ten     numbered,             written        document                  requests,


and      that     Respondents                 shall       produce          documents             responsive             to the      requests           within       __           days     of


service          of the    requests,            so that         Petitioners           can       review       the     documents              before        the     return         date      stated


                                               Petitioners'
above       for       a hearing          on                               request      for      a preliminary                injunction;

                                                                                                  Respondents'
                IT    IS   FURTHER                        ORDERED               that      the                                   opposition             papers,         if    any,       are    to be


                       Petitioners'
served          on                              counsel            via     NYSCEF                and     e-mail         (anthony.coles@dlapiper.com),                                          on   or


before          the                   day      of                                      2020;

                                                                                                  Petitioners'
                IT    IS   FURTHER                      ORDERED                 that     the                             reply       papers,          if any,      shall         be     served


via     NYSCEF             and       e-mail           (serviceECF@law.nyc.gov),                                on    or before         the                       day        of


                              2020.



                Signed,       this     __           day    of              , New       York,          New      York:


                                                                                             ENTER:




                                                                                                                                             J.S.C.




                                                                                                  3
